        Case 1:20-cr-00281-KPF Document 21 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               20 Cr. 281 (KPF)

SOULEYMANE BALDE,                                         ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant Souleymane Balde’s letter motion

requesting access to the records and papers used in connection with the

constitution of the Master and Qualified Jury Wheels in the United States

District Court for the Southern District of New York. (Dkt. #14). In response,

and prior to taking a position on the motion, the Government has requested to

speak with Linda Thomas, the Jury Administrator for the Southern District of

New York. (See Dkt. #17). The defense has asked to be present on any such

call. (Dkt. #18, 20). Similar motions have been made in other cases in this

District, including United States v. Williams, No. 20 Cr. 286 (WHP), United

States v. Baker, No. 20 Cr. 288 (LJL), and United States v. Henry, No. 20 Cr.

293 (LJL).

      The Court grants the Government’s request to speak with Ms. Thomas

and also grants Mr. Balde’s request to participate in the call. The Court

understands that the Judges in the other cases would be inclined to resolve

similar motions in their respective cases similarly. For efficiency, this Court

will hold a single conference with Ms. Thomas, to which it invites counsel for

both sides in this case, as well as counsel in the other cases listed above. The
        Case 1:20-cr-00281-KPF Document 21 Filed 06/16/20 Page 2 of 2



conference will take place telephonically on June 30, 2020 at 2:00 p.m. The

dial-in information is as follows: At 2:00 p.m. on June 30, 2020, the parties

shall call (888) 363-4749 and enter access code 5123533. If the conference line

requests a “security code” the parties shall press “*”. Please note, the

conference will not be available prior to 2:00 p.m. The Government is

requested to coordinate with counsel in the above-mentioned other cases, as

well as any other cases with similar motions, so that they have the dial-in

information for this conference.

      SO ORDERED.

Dated: June 16, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
